Citation Nr: 1202660	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-07 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active military service from November 1966 to November 1968. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2007 rating decision by the RO in Nashville, Tennessee, which, among other things, denied his claims for service connection for bilateral hearing loss and for bilateral knee disability.

In July 2009 the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board.  Thereafter, in February 2010, the Board issued a decision denying service connection for bilateral hearing loss and for residuals of shrapnel wounds to his back and arms, while remanding claims for service connection for arthritis of the knees, status post bilateral total knee arthroplasty, as well as for posttraumatic stress disorder (PTSD).

The Appeals Management Center (AMC) since has granted the claim for service connection for PTSD in a January 2011 rating decision, assigning an initial 10 percent rating for this disability retroactively effective from December 1, 2010.  Since the Veteran has not, in response, appealed either this initial rating or effective date, this claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues). 

Meanwhile, he appealed the February 2010 Board decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a February 2011 order, granting a joint motion, the Court vacated the Board's denial of service connection for bilateral hearing loss and remanded this claim to the Board for further development and readjudication in compliance with directives specified.  Since this was the only issue the Veteran had appealed, the Court did not disturb the Board's denial of the other claim for service connection for residuals of shrapnel wounds to his back and arms.  The case was then returned to the Board, and in August 2011 the Board remanded this claim for service connection for bilateral hearing loss to the AMC for additional development in light of the CAVC's order granting the joint motion.

And as also noted in the Board's August 2011 remand, the claim for service connection for arthritis of the knees, status post bilateral total knee arthroplasty, is still in remand status and has not yet been returned to the Board for further appellate review.  The Board's February 2010 remand instructions regarding this other claim are still pending action by the Agency of Original Jurisdiction (AMC/RO).

Finally, as noted in the Board's February 2010 decision, during his Board hearing the Veteran said that he had experienced tinnitus since about 1966 or 1967, meaning since he was in the military.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  But unlike his claim for bilateral hearing loss, the RO has not adjudicated this claim for service connection for tinnitus.   So the Board is once again referring this claim to the RO/AMC for appropriate development and consideration since the Board does not have jurisdiction to consider this additional issue in the first instance.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (indicating the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  There is no probative (meaning competent and credible) evidence indicating the Veteran has sufficient hearing loss in either ear to be considered a ratable disability by VA standards.

2.  Absent proof he has a ratable hearing loss disability, which is the most fundamental requirement of his claim, there necessarily cannot be any relationship or correlation between this, for all intents and purposes, nonexistent disability and any noise exposure he may have experienced during his military service, even accepting that he was repeatedly exposed to loud noise while in service.

3.  The primary purpose of the Board's August 2011 remand of this claim was to have him undergo a VA compensation examination to determine whether he has sufficient hearing loss in either ear, or both, to be considered a ratable disability by VA standards, then, if shown that he does, for a medical nexus opinion concerning the etiology of his hearing loss and its potential relationship to his military service - and, in particular, to the noise exposure in service.

4.  The VA compensation examiner charged with making these important determinations, however, simply was unable to.  He indicated in his October 2011 report that he could not comment because, although audiometric thresholds were attempted, the Veteran was unable or unwilling to provide accurate and reliable test results.  In further explanation, this VA compensation examiner pointed out that inconsistencies were noted throughout testing.  Speech reception thresholds (SRTs) were not consistent with best volunteered pure tone thresholds.  The Veteran also consistently responded to the clinician's voice via talkover at hearing loss (HL) levels well below volunteered thresholds and when his back was turned in the same room.  So testing was discontinued at that point.


CONCLUSION OF LAW

The Veteran has not established that he has a ratable bilateral hearing loss disability, much less due to disease or injury incurred in or aggravated by his military service or that may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.   

In this case, a December 2006 letter was sent prior to initially adjudicating this claim in the April 2007 decision at issue in this appeal, so in the preferred sequence.  That letter informed the Veteran of the type of information and evidence required to substantiate this claim for service connection and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of this claim in this letter and in a March 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Additional notice was provided in an even more recent August 2011 letter, while the claim was on remand.  So he has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 


And as for the duty to assist, the RO and AMC obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), private medical records, and VA treatment records.  Pursuant to the Board's August 2011 remand, he also had a VA compensation examination in October 2011 in an attempt to obtain a medical opinion concerning the determinative issues of:  1) whether he has a ratable hearing loss disability according to the threshold minimum requirements of 38 C.F.R. § 3.385 and 2) if determined he does, whether this disability is related to his military service, but especially to any acoustic trauma he may have sustained while in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  But, as will be discussed, he was not fully cooperative during the examination; the results of the testing, based on his varied responses, were inconsistent and, thus, not considered reliable.  Consequently, a medical opinion was not given.  The duty to assist him with this claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As he did not cooperate during the VA compensation examination he was provided, the Board finds that he is not entitled to another VA compensation examination.

Thus, as there is no indication or allegation that any other relevant evidence remains outstanding, the Board finds that the duty to assist has been met and that appellate review of his claim may proceed without prejudicing him.  38 U.S.C.A. § 5103A.

II.  Analysis

The Veteran contends that he has a bilateral hearing loss disability and that it is related to his active duty military service, especially to his service in Vietnam.  During his July 2009 hearing before the Board, he testified that he had experienced ringing in his ears (i.e., tinnitus) in Vietnam from the noise of motors and guns.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Other organic diseases of the nervous system like sensorineural hearing loss will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).   

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).


For the showing of chronic disease in service, or within a presumptive period, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to, in combination, determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Any issue material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  So his claim is granted if the evidence is favorable to his claim or in relative equipoise, meaning about evenly balanced for and against his claim.  But if the preponderance of the evidence, instead, is against his claim, then it must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent and credible evidence confirming the Veteran has the claimed disability - or that he at least has since filing the claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, irrespective of whether it is attributable to his military service; without this minimum level of proof, there can be no valid claim).


In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Id.  (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But for purposes of applying the laws administered by VA, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

But that said, even though disabling hearing loss - that is, according to these threshold minimum requirements of 38 C.F.R. § 3.385 - may not have been demonstrated during service, including at time of separation, a Veteran may still establish his entitlement to service connection for a current hearing loss disability by showing he now satisfies these threshold minimum requirements of § 3.385 and by submitting evidence that his current disability is related to his military service, as opposed to other intercurrent causes or factors.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

In his initial claim for service connection for hearing loss in December 2006, the Veteran said his hearing loss had begun in 1968, so during his military service.  He did not report any treatment for this condition, either while in service or during the many years since.  But this, alone, is not determinative or dispositive of his claim because the essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment for them.  Moreover, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc).  That is to say, the Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by medical evidence such as treatment records.

The Veteran's SPRs show he served as a field wireman in Vietnam, was assigned to an engineering battalion, and that his military occupational specialty (MOS) was field artillery wireman.  His STRs show that his hearing was normal in both ears when entering service.  A "Rudmose" audiogram on pre-induction examination in June 1966 revealed right ear decibel thresholds of 5, 5, 10, 5, and 10, and left ear decibel thresholds of 5, 5, 5, 5, and 5 at the respective frequencies of 500, 1000, 2000, 3,000 and 4000 hertz.  In a June 1966 report of medical history, he denied a history of hearing loss or ear trouble.  On separation medical examination in November 1968, audiometric testing was not performed.  On clinical evaluation, his ears and ear drums were listed as normal.  His physical profile (PULHES) included H-1 (normal) for hearing.  In a November 1968 report of medical history, he denied a history of hearing loss or ear trouble.   His STRs are entirely unremarkable for complaints or treatment of hearing loss.

VA outpatient treatment records dated from 1998 to 2007 reflect treatment for a variety of conditions, but are unremarkable for complaints or treatment of hearing loss.

In his March 2008 substantive appeal (on VA Form 9), the Veteran said he did not report any of his complaints at the time of his separation from service because he had been told that if he reported anything he would have to stay in service longer.

Part of the reason for vacating the Board's prior February 2010 decision denying this claim was because, although the Veteran was not competent to confirm he had an actual ratable hearing loss disability according to VA standards as set forth in 38 C.F.R. § 3.385, he was competent to report having experienced persistent symptoms of hearing loss since the alleged noise exposure in service.  See again Jandreau, 492 F.3d at 1377.  The remaining standards of McLendon also had been met since he also was competent to report having sustained acoustic trauma 

while working as a field wireman in Vietnam, as well as to having experienced persistent symptoms of hearing loss during the many years since.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of 
a factual matter is competent); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (when determining whether a VA compensation examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).

Because of this competency, the Board remanded this claim to the AMC in August 2011, primarily for a VA compensation examination to first determine whether the Veteran has a ratable hearing loss disability according to the threshold minimum requirements of 38 C.F.R. § 3.385 and, if confirmed he does, for a medical nexus opinion concerning whether this disability is a result of the acoustic trauma in service in his capacity as a field wireman in Vietnam.

He resultantly was provided a VA audiological examination for compensation purposes in October 2011.  He complained of bilateral hearing loss and tinnitus and said he could not hear his cell phone well.  He also said he had "no idea when his hearing loss started", so admittedly did not know when it began in relation to when he was in the military.  He reported having been exposed to noise while in service as a field artillery wireman and since service during recreational hunting.  He denied any occupational noise exposure as a civilian, however.  He also said that he had begun experiencing intermittent (rather than constant) tinnitus 30 to 40 years ago, so dating back to his service.  But the examiner was simply unable to complete the requested testing of the Veteran's hearing acuity.  The examiner explained that audiometric testing was attempted, but that the Veteran was unable or unwilling to provide accurate and reliable results.  Inconsistencies were noted throughout testing.  Speech recognition thresholds (SRTs) were not consistent with best volunteered pure tone thresholds.  He also consistently responded to the examiner's voice via talkover at hearing levels well below volunteered thresholds and when his back was turned in the same room.  Testing was then discontinued.  The examiner reiterated that the requested medical opinion would not be provided because the Veteran was unwilling or unable to provide accurate test results.  She also stated the Veteran was not to be rescheduled at that VA facility or at any other VA facility regarding this claim.  She confirmed that his claims file had been reviewed, noting that his entrance audiogram showed normal hearing in both ears, that no audiogram was completed at the time of separation, and that there was no evidence of tinnitus noted in the claims file.

So just as when the Board denied this claim in February 2010, and just as when subsequently remanding this claim in August 2011, there is no probative (meaning competent and credible) evidence indicating the Veteran has sufficient hearing loss in either ear to be considered a ratable disability by VA standards, that is, according to the threshold minimum requirements of 38 C.F.R. § 3.385.  It is possible, incidentally, to have hearing loss, so less than normal hearing acuity and, yet, not satisfy the requirements of this governing VA regulation.  But despite the additional efforts on remand, there still is no such confirmation.  Absent proof he has a ratable hearing loss disability according to 38 C.F.R. § 3.385, which is the most fundamental requirement of his claim, there necessarily cannot be any relationship or correlation between this, for all intents and purposes, nonexistent disability and any noise exposure he may have experienced during his military service, even accepting that he was repeatedly exposed to loud noise while in service, particularly during his tour in Vietnam.

The October 2011 VA examiner specifically observed the Veteran was obviously able to hear speech at lower thresholds than he reported when he was undergoing audiometric testing, and that he essentially refused to provide accurate results.  As already noted, the duty to assist him with his claim is not a one-way street.  See Wood, supra.  Accurate audiometric testing was not completed solely as a result of his outright noncompliance with testing.  He has never been treated for hearing loss and, as a consequence, has not submitted any medical evidence confirming he has a ratable hearing loss disability.  Moreover, because this determination is based on the results of objective testing - namely, an audiogram measuring his hearing threshold levels in the specified frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz, and his speech recognition ability using the Maryland CNC test - he necessarily cannot show he has sufficient hearing loss to be considered a ratable hearing loss disability according to 38 C.F.R. § 3.385 merely by proclaiming in his subjective written and oral lay testimony that he has experienced what he believes is continuous hearing loss since the noise exposure in service.  And this is true despite him sometimes saying he has experienced hearing loss since the noise exposure in service and at other times readily acknowledging that he does not know when he began having difficulty hearing.

And to reiterate, while he is competent, even as a layman, to say he has had difficulty hearing for however many number of years, he is not competent (much less credible) to also proclaim that he has hearing loss that is sufficiently severe to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual ratable disability because this is a medical, not lay, determination.  Compare and contrast 38 C.F.R. § 3.159(a)(1) versus (a)(2).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran has not at any time since the filing of this claim shown he has sufficient hearing loss in either ear to be considered a ratable disability according to the governing VA regulation, 38 C.F.R. § 3.385.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

For these reasons and bases, the preponderance of the evidence is against this claim, in turn meaning there is no reasonable doubt to resolve in the Veteran's favor, and that this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

ORDER

The claim for service connection for bilateral hearing loss is denied. 



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


